ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 09/13/2021 have been entered and considered and are found persuasive. 
Claims 1, 4-8, 10, 12-15 and 17-20 are allowed.
Rejection of claim 4 under 35 USC 112(a) is withdrawn in view of amendments. The claims now clearly require that the padding/interpolation step is performed in order to generate the first image data, not “after generating the first image data.” The claims also now require interpolation of first pixels to positions of second pixels.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a first light emitter outputting first IR (infra-red) light of a first wave bandwidth, a second light emitter outputting second IR light of a second wave bandwidth, an image sensor comprising a plurality of first pixels for sensing the first IR light corresponding to the first wave bandwidth and the second IR light corresponding to the second wave bandwidth and a plurality of second pixels for sensing the second IR light corresponding to the second wave bandwidth, wherein the plurality of first pixels and the plurality of second pixels are arranged in a grid which alternates each of the first pixels and each of the second pixels,  in response to the first IR light and the second IR light being output, the image sensor obtaining first and second pixel data of an external object, shifting the second pixel data corresponding to the plurality of second pixels of the image sensor by one pixel horizontally or vertically 
For example, Otsubo also teaches a sensor architecture for imaging multiple bandwidths by alternating pixels on a grid. Otsubo’s arrangement though is specifically directed to capturing a full resolution color image (R,G,B pixels) while also integrating an IR image. Due to this, the grid arrangement is such that the IR pixels do not occur as frequently since the R,G and B pixels are present. Otsubo teaches interpolating the IR pixels into the positions of the color pixels and then performing a subtraction similar to Applicant’s. However, the interpolation is not always a shift by one pixel horizontally or vertically, since IR pixels do not occur as frequently as the RGB pixels.
The recent amendments add further details to the independent claims that are different from Otsubo. Claims 1 and 8, now require that both bands are infrared bands and illuminating each IR band separately with light emitters. Otsubo is specifically designed for alternating color with IR and its grid setup doesn’t support using two alternating IR bands. It also doesn’t teaching illuminating both IR bands separately. Otsubo also doesn’t teach the pixel shift step in a way that would be consistent with 2 IR bands. 

The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661